      Case 2:21-cv-01300-APG-NJK Document 23 Filed 09/21/21 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, Nevada Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Boulevard, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   CHICAGO TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                               UNITED STATES DISTRICT COURT
16
                                         DISTRICT OF NEVADA
17

18
        HSBC BANK, USA, NATIONAL                   Case No.: 2:21-cv-01300-APG-NJK
19
        ASSOCIATION, AS TRUSTEE, IN TRUST
        FOR THE REGISTERED HOLDERS OF               STIPULATION AND PROPOSED
20
        ACE SECURITIES CORP. HOME EQUITY            ORDER EXTENDING DEFENDANT
        LOAN TRUST, SERIES 2006-NC2, ASSET          CHICAGO TITLE INSURANCE
21
        BACKED PASS-THROUGH                         COMPANY’S TIME TO RESPOND
        CERTIFICATES,                               TO MOTION FOR REMAND [ECF
22
                                                    No. 10] AND MOTION FOR FEES
                            Plaintiff,              AND COSTS [ECF No. 11]
23
                     vs.                            (Second Request)
24
        FIDELITY NATIONAL TITLE GROUP,
25
        INC., et al.,
26
                            Defendants.
27

28

        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     638765.1
      Case 2:21-cv-01300-APG-NJK Document 23 Filed 09/21/21 Page 2 of 3



1               Defendant Chicago Title Insurance Company (“Chicago Title”) and Plaintiff HSBC Bank
2    USA, National Association, as Trustee, in Trust for the Registered Holders of ACE Securities
3    Corp. Home Equity Loan Trust, Series 2006-NC2, Asset Backed Pass-Through Certificates
4    (“HSBC Bank”) (collectively, the “Parties”), by and through their counsel of record, hereby
5    stipulate and agree as follows:
6               1. On July 8, 2021, HSBC Bank filed its Complaint in the Eighth Judicial District Court,
7                  Case No. A-21-837574-C [ECF No. 1-1];
8               2. On July 8, 2021, Chicago Title filed a Petition for Removal to this Court [ECF No. 1];
9               3. On August 9, 2021, HSBC Bank filed a Motion for Remand [ECF No. 10];
10              4. On August 9, 2021, HSBC Bank filed a Motion for Costs and Fees [ECF No. 11];
11              5. On August 19, 2021, the Court granted Chicago Title’s request for an extension of
12                 time to respond to HSBC Bank’s Motion for Remand and Motion for Costs and Fees;
13              6. Chicago Title’s response to HSBC Bank’s Motion for Remand and Motion for Costs
14                 and Fees is currently due on September 23, 2021;
15              7. Chicago Title’s counsel is requesting an extension until October 7, 2021, to file its
16                 response to the pending Motion for Remand and Motion for Costs and Fees;
17              8. Chicago Title requests an extension of time to respond to the Motion for Remand and
18                 Motion for Costs and Fees to afford Chicago Title additional time to respond to the
19                 legal arguments set forth in HSBC Bank’s motions;
20              9. HSBC Bank does not oppose the requested extension;
21              10. This is the second request for an extension which is made in good faith and not for
22                 purposes of delay;
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                          1
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     638765.1
      Case 2:21-cv-01300-APG-NJK Document 23 Filed 09/21/21 Page 3 of 3



1               IT IS SO STIPULATED that Chicago Title’s deadline to respond to HSBC Bank’s
2    Motion for Remand [ECF No. 10] and Motion for Costs and Fees [ECF No. 11] is hereby
3    extended through and including October 7, 2021.
4

5    Dated: September 21, 2021                    EARLY SULLIVAN WRIGHT
                                                   GIZER & McRAE LLP
6
                                                  By:        /s/-- Sophia S. Lau
7                                                          SCOTT E. GIZER
                                                           SOPHIA S. LAU
8                                                          Attorneys for Defendant CHICAGO TITLE
                                                           INSURANCE COMPANY
9

10   Dated: September 21, 2021                    SINCLAIR BRAUN LLP
11                                                By:        /s/-Kevin S. Sinclair
                                                           KEVIN S. SINCLAIR
12
                                                           Attorneys for Defendant CHICAGO TITLE
                                                           INSURANCE COMPANY
13

14
     Dated: September 21, 2021                    WRIGHT FINLAY & ZAK, LLP
15
                                                  By:       /s/-Lindsay D. Dragon
16                                                         DARREN T. BRENNER
                                                           LINDSAY D. DRAGON
17                                                         Attorneys for Plaintiff HSBC BANK, U.S.A,
                                                           National Association
18

19   IT IS SO ORDERED:

20

21   Dated: September 21, 2021                      By:
22
                                                    UNITED STATES DISTRICT COURT JUDGE

23

24

25

26

27

28
                                                       2
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     638765.1
